 



Exhibit 10.8
PENFORD CORPORATION
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE
     Penford Corporation (the “Company”) hereby grants to you a Restricted Stock
Award (the “Award”) for shares of the Company’s Common Stock under the Company’s
2006 Long-Term Incentive Plan (the “Plan”). The Award is subject to all the
terms and conditions set forth in this Restricted Stock Award Notice (the “Award
Notice”) and in the Restricted Stock Award Agreement and the Plan, which are
attached to and incorporated into the Award Notice in their entirety.

     
Participant:
                                          
Grant Date:
                                          
Vesting Commencement Date:
                                          
Number of Shares Subject to
the Award (the “Shares”):
                                          
Fair Market Value Per Share on
Grant Date:
  $                    
Vesting Schedule:
   

[Plan provides for full vesting upon death]
Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject[, with the exception of the Change of Control
Agreement dated ___].

          PENFORD CORPORATION   PARTICIPANT
 
             
By:
       
 
       
Title:
       
 
       

Attachments:
1. Restricted Stock Award Agreement
2. 2006 Long-Term Incentive Plan

 



--------------------------------------------------------------------------------



 



PENFORD CORPORATION
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and
this Restricted Stock Award Agreement (this “Agreement”), Penford Corporation
(the “Company”) has granted you a Restricted Stock Award (the “Award”) under its
2006 Long-Term Incentive Plan (the “Plan”) for the number of shares of the
Company’s Common Stock indicated in your Award Notice. Capitalized terms not
defined in this Agreement but defined in the Plan have the same definitions as
in the Plan.
     The details of the Award are as follows:
1. Vesting
     The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”), provided that vesting will cease upon the cessation
of your Continuous Status as a Participant
2. Forfeiture of Unvested Shares upon Termination of Service
     Unless the Committee determines otherwise prior to your termination of
employment or other cessation of Continuous Service as a Participant, all
Unvested Shares will immediately be forfeited to the Company upon your
termination of employment or any other cessation of Continuous Service as a
Participant without payment of any consideration to you.
3. Consideration for Award
     The Company acknowledges your payment of full consideration for the Award
in the form of services previously rendered and/or services to be rendered
hereafter to the Company (in either case, in an amount equal to no less than the
aggregate par value of the Shares).
4. Securities Law Compliance
4.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Shares, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Shares and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.

 



--------------------------------------------------------------------------------



 



4.2 You hereby represent and warrant that you are receiving the Shares for your
own account, for investment purposes only, and not with a view towards the
distribution or public offering of all or any part of the Shares.
4.3 You hereby agree that you will in no event sell or distribute all or any
part of the Shares unless (a) there is an effective registration statement under
the Securities Act of 1933, as amended, and applicable state securities laws
covering any such transaction involving the Shares or (b) the Company receives
an opinion of your legal counsel (concurred in by legal counsel for the Company)
stating that such transaction is exempt from registration or the Company
otherwise satisfies itself that such transaction is exempt from registration.
You understand that the Company has no obligation to you to register the Shares
with the SEC and has not represented to you that it will so register the Shares.
4.4 You hereby consent to the placing of a legend on your certificate(s) as set
forth in Section 8 and to the placing of a stop-transfer order on the books of
the Company and with any transfer agents against the Shares until the Shares may
be legally resold or distributed.
4.5 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
5. Rights as Shareholder
     Unless the Shares are forfeited, you shall be considered a shareholder of
the Company with respect to all such Shares that have not been forfeited and
shall have all rights with respect to such Shares, including the right to vote
or consent to all matters that may be presented to the Shareholders and to
receive all dividends and other distributions paid on such Shares. If any
dividends or distributions are paid in Common Stock, such Common Stock shall be
subject to the same restrictions as the Shares with respect to which it was
paid.
6. Transfer Restrictions
     Unless otherwise permitted by the Committee, any sale, pledge assignment,
encumbrance, hypothecation, transfer conveyance in trust, gift, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly (other than by will or by the laws of descent or
distribution), of Unvested Shares or Shares otherwise subject to forfeiture
restrictions pursuant to the Agreement will be strictly prohibited and void.
7. Section 83(b) Election for Award
     You understand that under Section 83(a) of the Code, the excess of the Fair
Market Value of the Unvested Shares on the date the forfeiture restrictions
lapse over the purchase price, if any, paid for such Shares will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable. For this purpose,
the term “forfeiture restrictions” means the right of the Company to receive

 



--------------------------------------------------------------------------------



 



back any Unvested Shares upon termination of employment or other cessation of
your Continuous Status as Participant. You understand that you may elect under
Section 83(b) of the Code to be taxed at the time the Unvested Shares are
acquired, rather than when and as the Unvested Shares cease to be subject to the
forfeiture restrictions. Such election (an “83(b) Election”) must be filed with
the Internal Revenue Service within 30 days from the Grant Date of the Award.
Even if the Fair Market Value of the Unvested Shares on the Grant Date equals
the purchase price, if any, (and thus no tax is payable), you must file the
election within the 30-day period to avoid the risk of adverse tax consequences
in the future.
     You understand that (a) you will not be entitled to a deduction for any
ordinary income previously recognized as a result of the 83(b) Election if the
Unvested Shares are subsequently forfeited to the Company, and (b) the 83(b)
Election may cause you to recognize more ordinary income than you would have
otherwise recognized if the Internal Revenue Service determines that the value
of the Unvested Shares on the date the Shares are transferred is higher than the
Fair Market Value of the Shares on that date as determined by the Company and/or
the value of the Unvested Shares subsequently declines.
     THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE. You further understand that an additional copy of
such election form should be filed with your federal income tax return for the
calendar year in which the date of this Agreement falls. You acknowledge that
the foregoing is only a summary of the federal income tax laws that apply to the
receipt of the Unvested Shares under this Agreement and does not purport to be
complete. YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE,
AND THE TAX CONSEQUENCES OF YOUR DEATH.
     You agree to execute and deliver to the Company with this Agreement a copy
of the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A. You further agree that you will execute and
deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if you choose to make such an election.
8. Effect of Change in Control
     Notwithstanding any other provision in the Plan to the contrary, the
following provisions shall apply unless otherwise prohibited under applicable
laws, or by the rules and regulations of any applicable governmental agencies or
national securities exchanges or quotation systems. This Award shall be
Accelerated (as defined in Section 8(b) below) immediately prior to a Change in
Control described in Section 8(c).
     (a) “Accelerated” shall mean that the Award shall become fully vested.

 



--------------------------------------------------------------------------------



 



     (b) “Change in Control” shall mean any of the following events:
     (i) The Company is merged, consolidated, or reorganized (“Reorganization”)
with another entity and as a result of which less than 50% of the outstanding
voting interests or securities of the surviving or resulting entity immediately
after the Reorganization are owned in the aggregate by the former shareholders
of the Company, as the same shall have existed immediately prior to such
Reorganization, in substantially the same proportions as their ownership before
such Reorganization;
     (ii) The Company sells all or “Substantially All” of its assets to another
entity that is not a wholly-owned subsidiary or affiliate of the Company,
provided that a sale shall constitute Substantially All of the Company’s assets
only if the fair market value of the consideration received for such assets
exceeds 50% of the fair market value of the Company’s average total market
capitalization during the twenty (20) trading days ending twenty (20) trading
days prior to the first public announcement of such sale; provided further that
the fair market value of the consideration received and the total market
capitalization of the Company shall be as reasonably determined by the Board in
good faith and that both the Company’s stock and any publicly traded
consideration received in a sale shall be valued using the closing price for
such security (y) for the period referenced above in the case of the Company’s
stock and (z) the average closing prices for the first twenty (20) trading days
after the closing of any sale or other transaction in which any publicly traded
consideration is received;
     (iii) Any person, within the meaning of Sections 3(a)(9), 13(d), or 14(d)
(as in effect on the date hereof) of the Exchange Act (“Person”), other than any
employee benefit plan then maintained by the Company, acquires more than 40% of
the outstanding voting securities of the Company (whether, directly, indirectly,
beneficially or of record). For purposes hereof, ownership of voting securities
shall take into account and shall include ownership as determined by applying
the provisions of Rule 13d-3(d)(1)(i) (as in effect on the date hereof) pursuant
to the Exchange Act; or
     (iv) During any twenty-four (24) month period individuals who constitute
the Board at the beginning of such period cease for any reason to constitute at
least a majority thereof, unless the election, or nomination for election by the
Company’s shareholders, of each new director was approved by the vote of at
least two-thirds of the directors then still in office who were directors of the
Company at the beginning of such period; provided that no individual shall be
considered so approved if such individual initially assumed office as a result
of or in connection with an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

 



--------------------------------------------------------------------------------



 



9. Golden Parachute Taxes
     Subject to the terms of an applicable change in control agreement executed
by you and the Company, in the event that any amounts paid or deemed paid to you
pursuant to this Agreement are deemed to constitute “excess parachute payments”
as defined in Section 280G of the Code (taking into account any other payments
made to you under the Plan and any other compensation paid or deemed paid to
you), or if you are deemed to receive an “excess parachute payment” by reason of
the acceleration of vesting of your Award granted under the Plan due to a Change
in Control, the amount of such payments or deemed payments shall be reduced (or,
alternatively, the number of Awards that become 100% vested shall be reduced),
so that no such payments or deemed payments shall constitute excess parachute
payments. The determination of whether a payment or deemed payment constitutes
an excess parachute payment shall be in the sole discretion of the Board.
10. Legends
     You understand and agree that the Shares are subject to forfeiture as set
forth in this Agreement. You understand that any certificate(s) representing the
Shares may bear legends in substantially the following form:
“The securities represented by this certificate are subject to certain
restrictions on transfer and forfeiture rights held by the issuer and/or its
assignee(s) and may not be sold, assigned, transferred, encumbered or in any way
disposed of except as set forth in a restricted stock award agreement between
the issuer and the original recipient of these shares, a copy of which may be
obtained at the principal office of the issuer. Such transfer restrictions and
forfeiture rights are binding on transferees of these shares.”
11. Assignment Separate From Certificate
     As security for the faithful performance of this Agreement, you agree, upon
execution of this Agreement, to deliver a stock power in the form attached to
this Agreement as Exhibit C, executed by you and by your spouse, if any (with
the transferee, certificate number, date and number of Shares left blank), along
with any certificate(s) evidencing shares issued to you, to the Secretary of the
Company or its designee (“Escrow Holder”), who is hereby appointed to hold such
stock power and any such certificate(s) in escrow and to take all such actions
and to effectuate all such transfers and/or releases of such Shares as are in
accordance with the terms of this Agreement. You and the Company agree that
Escrow Holder will not be liable to any party to this Agreement (or to any other
party) for any actions or omissions unless Escrow Holder is grossly negligent
relative thereto. Escrow Holder may rely on any letter, notice or other document
executed by any signature purported to be genuine and may rely on advice of
counsel and obey any order of any court with respect to the transactions
contemplated in this Agreement. The Shares will be released from escrow upon
your written request after termination of the Company’s forfeiture rights under
Section 2.

 



--------------------------------------------------------------------------------



 



12. Stop-Transfer Notices
     You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.
13. Independent Tax Advice
     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company. You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of receiving or disposing of the Shares. Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the receipt
or disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.
14. Withholding and Disposition of Shares
     As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. Notwithstanding the previous sentence, you acknowledge and agree
that the Company and any Subsidiary have the right to withhold Shares or deduct
from payments of any kind otherwise due to you any federal, state or local taxes
of any kind required by law to be withheld with respect the Award.
15. General Provisions
15.1 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
15.2 Cancellation of Shares. If the Company or its assignees exercises the
Company’s forfeiture in accordance with the provisions of this Agreement, then,
from and after such time, the person from whom such Shares are to be forfeited
will no longer have any rights as a recipient of such Shares, such Shares will
be deemed forfeited in accordance with the applicable provisions of this
Agreement, and the Company or its assignees will be deemed the owner and
recipient of such Shares, whether or not the certificates therefor have been
delivered as required by this Agreement.

 



--------------------------------------------------------------------------------



 



15.3 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.
15.4 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter hereof [except for the Change of Control Agreement dated ___]
[add this language when applicable]. This Agreement and the Award Notice are
made pursuant to the provisions of the Plan and will in all respects be
construed in conformity with the express terms and provisions of the Plan.
15.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.
15.6 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a any Subsidiary of
the Company, to terminate your employment or services on behalf of the Company
or any Subsidiary of the Company, for any reason, with or without Cause.
15.7 Counterparts. The Award Notice may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.
15.8 Governing Law. To the extent not otherwise governed by the laws of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING SECTION 83(b) ELECTION
     The undersigned, a recipient of ___ shares of Common Stock of Penford
Corporation, a Washington corporation (the “Company”), pursuant to a restricted
stock award granted pursuant to the Company’s 2006 Long-Term Incentive Plan (the
“Plan”), hereby states as follows:
     1. The undersigned acknowledges receipt of a copy of the Plan relating to
the offering of such shares. The undersigned has carefully reviewed the Plan and
the Restricted Stock Award Notice and Restricted Stock Award Agreement pursuant
to which the award was granted.
     2. The undersigned either (check and complete as applicable):

  (a) —  has consulted, and has been fully advised by, the undersigned’s own tax
advisor, ___, whose business address is ___, regarding the federal, state and
local tax consequences of receiving shares under the Plan, and particularly
regarding the advisability of making an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended (the “Code”), and pursuant to the
corresponding provisions, if any, of applicable state law, or     (b) —  has
knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided (check as
applicable)

  (a) —  to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Notice, an executed form entitled “Election Under Section 83(b) of
the Internal Revenue Code of 1986”, or     (b) —  not to make an election
pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any affiliate or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s purchase of shares under the Plan or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.

         
Dated:
       
 
       
 
      [Name]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

     
NAME OF TAXPAYER:
   
 
   

     
NAME OF SPOUSE:
   
 
   

     
ADDRESS:
   
 
   

     
IDENTIFICATION NO. OF TAXPAYER:
   
 
   

     
IDENTIFICATION NO. OF SPOUSE:
   
 
   

     
TAXABLE YEAR:
   
 
   

2.   The property with respect to which the election is made is described as
follows: ___ shares of the Common Stock of Penford Corporation, a Washington
corporation (the “Company”).   3.   The date on which the property was
transferred is: ___, 200___   4.   The property is subject to the following
restrictions:       The property is subject to a right pursuant to which
taxpayer forfeits the rights in and to the shares if for any reason taxpayer’s
service with the Company is terminated. The forfeiture right lapses in a series
of installments over a [___]-year period ending on ___.   5.   The aggregate
fair market value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms will never lapse, of
such property is: $___   6.   The amount (if any) paid for such property is:
$___

 



--------------------------------------------------------------------------------



 



     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The undersigned is the person performing the
services in connection with the transfer of said property.
     The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

         
Dated:
       
 
       
 
      Recipient

 



--------------------------------------------------------------------------------



 



DISTRIBUTION OF COPIES

1.   File original with the Internal Revenue Service Center where the taxpayer’s
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.   2.   Attach one copy to the
taxpayer’s income tax return for the taxable year in which the property was
transferred.   3.   Mail one copy to the Company at the following address:

Penford Corporation
7094 S. Revere Parkway
Centennial, Colorado 80112-3932
Attn: Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT C
STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE
     FOR VALUE RECEIVED and pursuant to that certain Restricted Stock Award
Agreement dated as of ___, ___, the undersigned hereby sells, assigns and
transfers unto ___ shares of the Common Stock of Penford Corporation, a
Washington corporation, standing in the undersigned’s name on the books of said
corporation represented by Certificate No. ___ delivered herewith, and does
hereby irrevocably constitute the Secretary of said corporation as
attorney-in-fact, with full power of substitution, to transfer said stock on the
books of said corporation.

     
Dated:
   
 
   

     
Signature:
   
 
   

     
Please print name:
   
 
   

Please see Section 11 of the Restricted Stock Award Agreement for information on
completing this form.

 